ACCEPTED
                                                                                            03-13-00025-CV
                                                                                                    7953315
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/23/2015 2:57:58 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                NO. 03-13-00025-CV

                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                         IN THE THIRD COURT OF APPEALS                  AUSTIN, TEXAS
                                 AUSTIN, TEXAS                     11/23/2015 2:57:58 PM
                                                                       JEFFREY D. KYLE
                                                                            Clerk

                            JERRY SCARBROUGH, ET AL.,
                                                APPELLANTS,

                                          V.

                               HELEN PURSER, ET AL.,
                                                 APPELLEES.


              ON APPEAL FROM THE 146TH JUDICIAL DISTRICT COURT
                           BELL COUNTY, TEXAS


                 APPELLEES’ MOTION FOR LEAVE TO FILE
                    POST-SUBMISSION LETTER BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Appellees, Helen Purser, Sue E. Purser a/k/a Sue E. Van Zanten, Gary W.

Purser, Jr., Joann M. Purser, and Elizabeth H. Tipton, move this Court for leave to file

Appellees’ Post-Submission Letter Brief, received by this Court on November 12,

2015.     Appellees’ Post-Submission Letter Brief was tendered to answer more

completely certain questions asked by the justices during oral argument on October

22, 2015.
        In the interest of justice, Appellees ask that the Court grant leave and file the

Post-Submission Letter Brief received on November 12, 2015. See Tex. R. App. P.

38.7.

                                         Respectfully submitted,

                                         DARYL L. MOORE, P.C.

                                         BY: /s/ Daryl L. Moore
                                             Daryl L. Moore (Lead Counsel)
                                             State Bar No. 14324720
                                             1005 Heights Boulevard
                                             Houston, Texas 77008
                                             Telephone: 713/529-0048
                                             Facsimile: 713/529-2498
                                             Email: daryl@heightslaw.com

                                         BAIRD, CREWS, SCHILLER & WHITAKER, P.C.

                                         BY: /s/ Jack R. Crews
                                             Jack R. Crews (Co-Counsel)
                                             State Bar No. 05072300
                                             Kevin K. Bonner
                                             State Bar No. 24069300
                                             15 North Main Street
                                             Temple, Texas 76501-7629
                                             Telephone: 254/774-8333
                                             Facsimile: 254/774-9353

                                                 Counsel for Appellees




                                           -2-
                         CERTIFICATE OF CONFERENCE

     On November 23, 2015, I, Daryl L. Moore, certify that, I conferred with
counsel for appellants, Michele Chimene, who stated she is not opposed to this
motion.


                                              /s/ Daryl L. Moore
                                              Daryl L. Moore



                         CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software used to
produce this document, I certify that the number of words in this motion, excluding
the contents listed in TRAP Rule 9.4(i), is 93.

      This motion complies with the typeface requirements of TRAP Rule 9.4(e)
because it uses a conventional typeface no smaller than 14-point (WordPerfect X6 14-
point Times New Roman).


                                              /s/ Daryl L. Moore
                                              Daryl L. Moore




                                        -3-
                           CERTIFICATE OF SERVICE

      On November 23, 2015, I sent a true and correct copy of this motion for leave
via E-service to the following:

      Michele Barber Chimene
      THE CHIMENE LAW FIRM
      2827 Linkwood Dr.
      Houston, Texas 77025
      michelec@airmail.net

      Attorneys for Appellants,
      Jerry Scarbrough, Melissa Deaton,
      and Denise Steele

                                              /s/ Daryl L. Moore
                                              Daryl L. Moore




                                        -4-